Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment filed After Final, 8 April 2021 has been entered.
The rejection of claims 31-50 under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 2012/0093994) in view of Proulx et al. ("Iron Bioavailability of Hemoglobin from Soy Root Nodules Using a Caco-2 Cell Culture Model" - J. Agric. Food Chem.“ 2006, p. 1518-1522) as evidenced by Dinh et al. (“Effects of USD A quality grade and cooking on water-soluble precursors of beef flavor”, Meat Science, Volume 146, December 2018, pp. 122-130) has been withdrawn in light of Applicants’ Amendment filed 8 April 2020.
Claims 32 and 42 have been cancelled and claims 51 and 52 are new.
Claims 31, 33-41 and 43-52 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Hsieh et al. (US 2012/0093994) in combination with Proulx et al. ("Iron Bioavailability of Hemoglobin from Soy Root Nodules Using a Caco-2 Cell Culture Model" - J. Agric. Food Chem.“ 2006, p. 1518-1522) teach the concept of adding leghemoglobin to a structured plant protein product to fortify with iron.  While Hsieh et al. disclose that the plant protein product can comprise beef, and beef is known to comprise (a) the amino acids, cysteine, cysteine and methionine; and (b) the reducing sugars, glucose, glucose-6-phosphate, fructose and ribose, the reference does not disclose a similar product free of animal heme-containing protein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796